t c memo united_states tax_court donald john vitale petitioner v commissioner of internal revenue respondent docket no filed date donald john vitale pro_se richard a stone for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the sole issue is the fair_market_value in of a bronze statue attributed to unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - james ebarl fraser petitioner resided in colesville maryland when the petition was filed in this case the facts may be summarized as follows petitioner's home was burglarized some time between january among the items stolen was an 18-inch bronze sculpture the bronze known as the end of the trail attributed to james earl fraser a noted american artist petitioner had acquired the bronze from his father in by inter_vivos gift in turn the father had acquired the bronze from petitioner's grandfather at the grandfather's death in the grandfather presumably purchased the bronze sometime around petitioner is unaware whether a gift_tax_return was filed in for the gift there were several versions of the end of the trail produced by fraser around the largest version was never cast the plaster version however is at the cowboy hall of fame in oklahoma city fraser did not copyright some versions of the end of the trail and there were various copies made almost from the date of the original release while petitioner believes that the bronze he acquired was an original he does not know which version he had or indeed whether the bronze in fact was an original fraser or an old copy the parties have been unable to find any sales of 18-inch bronzes of the end of the trail around there have been three sales of 12-inch versions for dollar_figure for dollar_figure and for dollar_figure larger versions have also been sold 32-inch in for dollar_figure and 44-inch in for dollar_figure on his federal_income_tax return petitioner claimed a casualty_loss in the amount of dollar_figure based on the theft of the bronze the value is based on a letter petitioner received from rudolf g wunderlich of chicago who operates a gallery that specializes in fraser's works the letter reads in part as follows fraser's bronzes were much copied as he had forgotten to put the copyright on one so they were more or less in public domain from the time when they were first cast in there were knock-offs even in the early days of these and it is difficult to tell in fact it is impossible to tell from your photograph what this actually was an eighteen inch fraser of this type if it is an original probably has a value of around dollar_figure or so if it is one of the later ones produced by the syracuse university then the value would be about half that i cannot tell from this whether it is an original cast or not petitioner never had the bronze appraised and does not know whether the bronze was included in his grandfather's estate_tax_return there is no evidence that any appraisal of the bronze was made in respondent disallowed the deduction in its entirety q4e- discussion sec_165 generally provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual taxpayer a loss deduction is limited to inter alia a loss from theft see sec_165 the deduction is further limited by sec_165 the amount of the deduction before the sec_165 limitations is the lesser_of the fair_market_value immediately before the theft or the basis or cost of the property see sec_1_165-7 income_tax regs see also 305_us_468 even if we assume that the fair_market_value of petitioner's bronze immediately before the theft was dollar_figure petitioner is still faced with establishing his basis in the bronze petitioner acquired the bronze by gift from his father and generally his basis is the same as his father's basis increased by the amount of any gift_tax paid see sec_1015 d if however at the date of the gift the fair_market_value was less than the father's basis then petitioner's basis would be the fair_market_value see sec_1015 petitioner's father acquired there is no evidence that any gift_tax was paid sec_1015 also provides that if the facts necessary to determine the basis in the hands of the donor are unknown to the donee the secretary continued - - the bronze from petitioner's grandfather at the latter's death in and the father's basis would be the fair_market_value of the bronze at the grandfather's date of death see sec_1014 there is no suggestion that the fair_market_value on the date of the gift was less than the fair_market_value on the date of the father's death the issue turns therefore on the fair_market_value of the bronze in see 353_f2d_379 9th cir we are faced with a difficult task on one hand we could simply hold that petitioner has not established the value of the continued shall if possible obtain such facts from such donor or any other person cognizant thereof if the secretary finds it impossible to obtain such facts the basis in the hands of such donor shall be the fair_market_value of such property as found by the secretary as of the date or approximate date at which according to the best information that the secretary is able to obtain such property was acquired by such donor the notice_of_deficiency states that petitioner had not established the fair_market_value or that his basis in this property is more than dollar_figure it is unclear whether the failure was due to the uncertainty as to the appropriate valuation_date or to the lack of information concerning the fair_market_value as of that date neither party has argued that these provisions apply we note that the court_of_appeals for the sixth circuit held in the event that insufficient probative evidence upon this issue of the taxpayer's basis is adduced then neither gain not sic loss can be allowed 234_f2d_660 6th cir revg and remanding per curiam 24_tc_597 here the valuation_date has been established the uncertainty concerns the value as of the valuation_date and we believe that there is sufficient evidence to allow us to make a finding as to that value bronze in see rule a but we are convinced that petitioner owned an 18-inch bronze of the end of the trail and that the bronze did have value in we therefore attempt to obtain a value bearing in mind that petitioner does have the burden_of_proof and to paraphrase judge l hand since absolute certainty is impossible we weigh the facts heavily against petitioner whose inexactitude is of his own making see 39_f2d_540 2d cir clem v commissioner tcmemo_1991_414 neither party presented any evidence as to the value of the 18-inch version two 12-inch versions of the end of the trail were sold in and for dollar_figure the larger versions appear to have been somewhat more valuable petitioner would have us extrapolate the value from sales not surprisingly of piece sec_32 inches or larger but there is no basis in this record for making such a correlation the and sales have more probative value in our view using our best judgment we find that the fair_market_value of the 18-inch bronze was dollar_figure decision will be entered under rule
